DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed April 28, 2021 have been fully considered and are persuasive. All previous prior art rejections are overcome because every independent claim has been amended to incorporate previously indicated allowable subject matter.
	Additionally, Applicant’s request for the rejoinder of claims 8, 10, 11, 28, 30, 31 and 36 is acknowledged and is granted in view of the allowable subject matter found in these claims (either by virtue of their dependence on an allowable independent claim, or by virtue of their amendment to incorporate allowable subject matter). 

Election/Restrictions
Independent claims 1, 21 and 35 are allowable. The restriction requirement between inventions and species as set forth in the Office action mailed on August 14, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8, 10, 11, 28, 30, 31 and 36 are no longer withdrawn from consideration because the claims requires all the limitations of an 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 21, 35 and 36 now each recite a total combination of limitations that cannot be properly anticipated or rendered obvious by any individual or combination of prior art references. The closest prior art references of record as well as the most pertinent prior rejections may be found in the Nonfinal Office Action dated January 28, 2021. There are no outstanding rejections or objections as to form. Accordingly, all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.